Case 5:16-cv-10444-JEL-MKM ECF No. 808 filed 04/15/19   PageID.21859   Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  ELNORA CARTHAN, et al., on                No. 5:16-cv-10444-JEL-MKM
  behalf of themselves and all others
  similarly situated,                       HON. JUDITH E. LEVY

         Plaintiffs,                        MAG. MONA K. MAJZOUB

  v.

  Former GOVERNOR RICK
  SNYDER, in his individual capacity,
  et al.,

         Defendants.
                                                                         /

                    STATE DEFENDANTS’
       UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                         ANSWER

         State Defendants (former Governor Snyder, Andy Dillon, and

 Governor Whitmer) move to extend the time in which they must file an

 answer to Plaintiffs’ Fourth Amended Class Complaint (Complaint).

         1.   State Defendants are in the process of reviewing this Court’s

 April 1, 2019 Opinion and Order denying in part State Defendants’

 motion to dismiss. (Dkt. 798.)

         2.   The deadline for State Defendants to file a notice of appeal of

 the April 1, 2019 Opinion and Order is May 1, 2019.
                                        1
Case 5:16-cv-10444-JEL-MKM ECF No. 808 filed 04/15/19   PageID.21860   Page 2 of 5




       3.    State Defendants need additional time to properly and

 thoroughly consider the option of filing that appeal.

       4.    Accordingly, State Defendants respectfully request that the

 Court provide a short extension for State Defendants to file an answer

 to the Complaint to May 5, 2019.

       5.    Pursuant to E.D. Mich. LR 7.1(a), State Defendants’ counsel

 emailed Plaintiffs’ counsel on April 15, 2019 explaining the nature of

 the motion and Plaintiffs’ counsel concurred in the requested extension.

                                     Respectfully submitted,

                                     /s/Margaret A. Bettenhausen
                                     Richard S. Kuhl (P42042)
                                     Margaret A. Bettenhausen (P75046)
                                     Nathan A. Gambill (P75506)
                                     Zachary C. Larsen (P72189)
                                     Assistant Attorneys General
                                     Environment, Natural Resources,
                                     and Agriculture Division
                                     Attorneys for State Defendants
                                     P.O. Box 30755
                                     Lansing, MI 48909
                                     (517) 335-7664
                                     kuhlr@michigan.gov
                                     bettenhausenm@michigan.gov
                                     gambilln@michigan.gov
  Dated: April 15, 2019              larsenz@michigan.gov




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 808 filed 04/15/19   PageID.21861   Page 3 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  ELNORA CARTHAN, et al., on                No. 5:16-cv-10444-JEL-MKM
  behalf of themselves and all others
  similarly situated,                       HON. JUDITH E. LEVY

        Plaintiffs,                         MAG. MONA K. MAJZOUB

  v.

  Former GOVERNOR RICK
  SNYDER, in his individual capacity,
  et al.,

        Defendants.
                                                                         /

              BRIEF IN SUPPORT OF STATE DEFENDANTS’
            UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                         FILE ANSWER

       State Defendants have moved for a short extension of the deadline

 to file an answer to the Complaint. For the reasons set forth in the

 accompanying motion, State Defendants respectfully request that the

 Court extend the deadline for State Defendants to file an answer to May

 5, 2019.




                                        1
Case 5:16-cv-10444-JEL-MKM ECF No. 808 filed 04/15/19   PageID.21862   Page 4 of 5




                                     Respectfully submitted,

                                     /s/Margaret A. Bettenhausen
                                     Richard S. Kuhl (P42042)
                                     Margaret A. Bettenhausen (P75046)
                                     Nathan A. Gambill (P75506)
                                     Zachary C. Larsen (P72189)
                                     Assistant Attorneys General
                                     Environment, Natural Resources,
                                     and Agriculture Division
                                     Attorneys for State Defendants
                                     P.O. Box 30755
                                     Lansing, MI 48909
                                     (517) 335-7664
                                     kuhlr@michigan.gov
                                     bettenhausenm@michigan.gov
                                     gambilln@michigan.gov
  Dated: April 15, 2019              larsenz@michigan.gov




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 808 filed 04/15/19   PageID.21863   Page 5 of 5




                       CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed the

 above document(s) with the Clerk of the Court using the ECF System,

 which will provide electronic copies to counsel of record.

                                     Respectfully submitted,

                                     /s/Margaret A. Bettenhausen
                                     Richard S. Kuhl (P42042)
                                     Margaret A. Bettenhausen (P75046)
                                     Nathan A. Gambill (P75506)
                                     Zachary C. Larsen (P72189)
                                     Assistant Attorneys General
                                     Environment, Natural Resources,
                                     and Agriculture Division
                                     Attorneys for State Defendants
                                     P.O. Box 30755
                                     Lansing, MI 48909
                                     (517) 335-7664
                                     kuhlr@michigan.gov
                                     bettenhausenm@michigan.gov
                                     gambilln@michigan.gov
                                     larsenz@michigan.gov




                                       1
